DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 19 is objected to because of the following informalities:  the phrase “a number of the one or more saw cuts are” should be written as --a number of the one or more saw cuts is—for grammatical clarity.  Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  the phrase “comprising twelve of the saw cuts” should be written as –comprising twelve saw cuts—for grammatical clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 3-6, 12-14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turley et al. (5,769,981) (of record), Koda (JP 2010-012829, see machine translation) (of record), Eguchi et al. (JP 2017-209958, see machine translation) (of record), and Ando (JP 2020-131535, see machine translation).

Regarding claim 1, Turley discloses a pneumatic tire (Fig. 1) comprising a pair of bead portions (Fig. 1: 2; Fig. 2) to be fitted to a rim (Col. 2 lines 66-67), wherein each bead portion comprises a bead (Fig. 1: 2, 4, 6), the bead having a ring-shaped core (Fig. 1: 4) extending in a circumferential direction and an apex (Fig. 1: 6) disposed radially outward of the core (Fig. 1: 4) (Col. 2 lines 41-44), wherein an outer surface of the bead portion comprises a seat face (Fig. 2: BS) disposed radially inward of the bead (Col. 2 lines 66-67; Col. 3 line 1), a flange face (Fig. 2: BC) disposed axially outward of the bead (Col. 3 lines 1-3), a heel face (Fig. 2: BH) disposed between the seat face (Fig. 2: BS) and the flange face (Fig. 2: BC) (Col. 3 lines 3-4), and a plurality of vent lines (Fig. 2: R1-R3) projecting from the heel face (Fig. 2: BH) and extending in the circumferential direction (Col. 3 lines 17-21), wherein a contour of the heel face is represented by an arc on a cross-section, of the tire, taken along a plane including a rotation axis of the tire (See annotated Fig. 2 below).

    PNG
    media_image1.png
    469
    528
    media_image1.png
    Greyscale

However, Turley does not expressly recite that a radius of the arc is not less than 8 mm and not greater than 15 mm.
Koda teaches providing a tire bead heel with a curvature-radius (i.e. radius of arc) (Fig. 2: R1) of 7 mm or more, preferably 9 mm to 11 mm ([0007], [0017]), which falls within and overlaps with the claimed range of not less than 8 mm and not greater than 15 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the radius of the arc. When the radius of arc is smaller than 7 mm, the improvement of the rim assembly property is inadequate, and when it is larger than 11 mm, a bead heel part will become thin, and since the fibers of a reinforcement layer are touched and damaged, there exists a problem that durability will fail ([0017]). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Turley in order to provide that a radius of the arc falls within the aforementioned range so as to provide adequate improvement of the rim assembly property and durability of the bead heel part, as taught by Koda. 
Moreover, modified Turley does not expressly recite that the outer surface of the bead portion comprises one or more saw cuts projecting from the heel face, wherein each of the saw cuts connects between two adjacent ones of the vent lines. 
Eguchi teaches a tire vulcanization die that can suppress molding defects due to residual air between the tire and the vulcanization die during vulcanization molding ([0001]), wherein the bead forming surface (Fig. 5: 10s) may be provided with a third vent line (Fig. 5: 15) extending in a groove shape in the tire circumferential direction (i.e. the groove in the mold corresponding to a projection on the finished tire) along the first vent line (Fig. 5: 13) ([0039]). The third vent line (Fig. 5: 15) is provided, for example, between the first vent line (Fig. 5: 13) and the vent hole (Fig. 5: 17) ([0039]). However, the third vent line is not limited to such a position, and may be provided outside the vent hole in the tire radial direction, for example ([0039]). Such a third vent line (Fig. 5: 15) can further suppress the residual air between the bead portion (Fig. 1: 6) and the bead ring (Fig. 1: 10) of the raw tire (Fig. 1: 2) ([0039]). The second vent line (Fig. 5: 14) extends from the first vent line (Fig. 5: 13) to the vent hole (Fig. 5: 17) across the third vent line (Fig. 5: 15) ([0040]). As a result, the second vent line (Fig. 5: 14) can also guide the air in the third vent line (Fig. 5: 15) to the vent hole (Fig. 5: 17), and thus the bear of the bead portion (Fig. 1: 6) can be further suppressed ([0040]). Moreover, Eguchi clearly teaches providing the vent hole along the saw cut that connects between two adjacent ones of the vent lines for the purpose of guiding air from the vent lines to the vent hole. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Turley in order to provide the outer surface of the bead portion with a saw cut (i.e. a projection that projects from the heel face so as to connect between the two adjacent vent lines) projecting from the heel face, wherein the saw cut connects between two adjacent ones of the vent lines, so as to further suppress the residual air between the bead portion and the bead ring of the raw tire during molding, as well as guide the air in the each vent line to a vent hole in the mold and thus further suppress the bear of the bead portion, as taught by Eguchi. 
Furthermore, modified Turley does not expressly recite that the one or more saw cuts and the vent lines are disposed such that a vent hole in a bead forming surface of a mold for molding the tire is positioned where each of the saw cuts intersects with one of the vent lines.
Ando teaches a tire mold comprising a bead ring that is provided with a bead molding surface, wherein the outer surface of the bead portion comprises one or more saw cuts (Fig. 3: 21, 23) projecting from the heel face ([0023]), wherein the one or more saw cuts and a vent line (Fig. 3: 21, 22) are disposed such that a vent hole (Fig. 3: 24) in a bead forming surface of a mold for molding the tire is positioned where each of the saw cuts (Fig. 3: 21, 23) intersects with the vent line (Fig. 3: 21, 22) ([0024]). With this configuration, gas can be discharged from the bead portion through the spring vent (Fig. 3: 25) during vulcanization molding ([0007]). The vent line (Fig. 3: 21, 22) is positioned at the deepest portion (Fig. 2: 20) of the bead ([0023]), wherein, in the deepest portion, a plurality of vent holes (Fig. 3: 24) are formed at equal intervals in the circumferential direction around the axis ([0024]), and wherein some of the vent holes (Fig. 3: 24) are located at intersections of the circumferential vent lines (Fig. 3: 22) and the radial saw cuts (Fig. 3: 23) ([0024]). The deepest part is the place where the gas has nowhere to go and is most likely to gather ([0029]). With this configuration, the gas can be actively discharged from the portion where the gas is most likely to remain ([0009]). As discussed above, Eguchi teaches the third vent line is not limited in a position. While Eguchi provides two examples, wherein the third vent line is positioned either radially outward or radially inward of the vent hole, one of ordinary skill in the art would readily recognize that there is a myriad of other possible positions for the vent hole along the saw cut, such as the positioning taught by Ando above. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Turley in order to provide the outer surface of the bead portion with one or more saw cuts projecting from the heel face, wherein a vent hole in a bead forming surface of a mold for molding the tire is positioned where each of the saw cuts intersects with a vent line, so as to actively discharge gas from the portion of the bead where the gas is most likely to remain, as taught by Ando. 

Regarding claim 3, Turley further discloses that there are between two and ten circumferential extending ribs (i.e. vent lines) projecting outward from the bead region outer surface (Col. 1 lines 58-62), and that there may be ribs on the bead base and on the bead heel (Col. 2 lines 10-11). In other words, there are various combinations possible for the number of vent lines disposed in the heel face, such as from 0 (i.e. all 2 to 10 vent lines are in the bead base and not the bead heel) to 10 (i.e. all 10 vent lines are in the bead heel and not the bead base). There may also be 2 vent lines in the bead heel (i.e. all 2 vent lines are in the bead heel and none are in the bead base, or 2 are in the bead heel and 1 to 8 are in the bead base). Additionally or alternatively, the number of vent lines disposed in the heel face is considered to be a result effective variable that may be varied as desired. It is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for the number of vent lines disposed in the heel face. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the number of vent lines disposed in the heel face.

Regarding claims 4 and 13, Turley further illustrates that a center of the core is disposed between a center of the arc and the heel face on a cross-section of the tire (See annotated Fig. 2 below). 

    PNG
    media_image2.png
    482
    568
    media_image2.png
    Greyscale


Regarding claims 5, 12, and 14, Turley further illustrates that the center of the arc is disposed inwardly of a center of a boundary between the core and the apex in an axial direction.


    PNG
    media_image3.png
    515
    541
    media_image3.png
    Greyscale


Regarding claims 6 and 18, Turley further discloses a tire size of 165R13 (Col. 2 lines 37-38). In other words, the tire section width is 165 mm and the aspect ratio is 0.13. Thereby, a product of a nominal cross-sectional width and a nominal aspect ratio is 21.45 mm (i.e. 165 mm x 0.13), which falls within the claimed range of not greater than 115 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for a product of a nominal cross-sectional width and a nominal aspect ratio.   

Regarding claims 19-20, Eguchi further teaches that a number of the one or more saw cuts (Fig. 5: 14) is equal to a number of the vent holes (Fig. 5: 17) of the mold because the saw cuts are provided in order to guide air from the vent lines to the vent holes ([0027], [0040]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Turley in order to provide that a number of the one or more saw cuts is equal to a number of the vent holes as it is known in the art to provide saw cuts for the purpose of guiding air from vent lines to vent holes, as taught by Eguchi.
Eguchi further teaches that a total of 8 to 24 vent holes (Fig. 5: 16, 17) are provided along the entire circumference of the bead ring mold, which can effectively suppress bareness of the bead portion ([0034]). As discussed above, a number of the one or more saw cuts (Fig. 5: 14) is equal to a number of the vent holes (Fig. 5: 17) of the mold because the saw cuts are provided in order to guide air from the vent lines to the vent holes ([0027], [0040]). Accordingly, Eguchi teaches providing a total of 8 to 24 saw cuts, which overlaps with the claimed range of comprising twelve saw cuts. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the number of  saw cuts. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Turley in order to provide the aforementioned number of vent holes and thereby saw cuts so as to effectively suppress bareness of the bead portion, as taught by Eguchi.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6, 12-14, and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 03/02/2022 have been fully considered but they are not persuasive. 
On page 8 of the Remarks, Applicant argues that the cited prior art references, including Eguchi, do not disclose or even suggest the claimed arrangement of vent lines and saw cuts positioned at mold vent holds, and thus they cannot exhibit the advantageous properties of the claimed tire. The examiner does not find this argument to be persuasive. 
As discussed in the detailed rejection above, Eguchi teaches providing the vent hole along the saw cut that connects between two adjacent vent lines for the purpose of guiding air from the vent lines to the vent hole, wherein the third vent line is not limited in a position, and wherein one of ordinary skill in the art would readily recognize that there are a myriad of possible positions for the vent hole along the saw cut, such as the positioning taught by Ando above in claim 1. Ando teaches providing the outer surface of the bead portion with one or more saw cuts projecting from the heel face, wherein a vent hole in a bead forming surface of a mold for molding the tire is positioned where each of the saw cuts intersects with a vent line, so as to actively discharge gas from the portion of the bead where the gas is most likely to remain. Accordingly, Eguchi teaches providing the vent hole along the saw cut, providing the saw cut between two adjacent vent lines, and providing at least one vent line in a desired position (e.g. radially outward of the vent hole, radially inward of the vent hole, or on the vent hole) for the advantages as discussed above in claim 1, and Ando teaches providing a vent hole at an intersection of a saw cut and a vent line for the advantages as discussed above in claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749                                                                                                                                                                                                        
/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749